DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Rejoinder of Non-elected Inventions
 
Claim 1 has allowable subject matter. Claims 5-8 directed to species II and III, previously withdrawn from consideration as a result of the restriction requirement dated 09/23/2020, have all the limitations of the allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I, II, and III, as set forth in the Office action mailed on 09/23/2020, is hereby withdrawn and claims 5-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter 

Claims 1-20 are allowed.


Reasons for Allowable Subject Matter 

Michaels et al, US patent no. 4,473,449, teach a method of cleaning a used dialysis fluid having urea to produce a cleansed dialysis fluid, the method comprising: passing the used dialysis fluid having urea through a combination electrodialysis and urea oxidation cell, the cell including one or more set of electrodes positioned to contact a fluid stream with an electrocatalytic surface for decomposition of urea via electrooxidation, wherein the one or more second set of electrodes includes an anode and a cathode; and at least one power source to provide the first and second sets of electrodes with an electrical charge to activate the electrocatalytic surface (see Fig. 1 and column 2, lines 36-49; and column 3, lines 29-38).

Richter et al, US patent no. 4,388,163, teach a method of cleaning a used dialysis fluid having urea to produce a cleansed dialysis fluid, the method comprising: passing the used dialysis fluid having urea through a combination electrodialysis and urea oxidation cell, the cell including one or more set of electrodes positioned to contact a fluid stream with an electrocatalytic surface for decomposition of urea via electrooxidation, wherein the one or more second set of electrodes includes an anode and a cathode; and at least one power source to provide the first and second sets of electrodes with an electrical charge to activate the electrocatalytic surface (see Fig. 1 and 2; and column 3, lines 22-52).

However, neither Michaels nor Richter teach that the device includes an electrodialysis unit including a set of electrodes having an anode and a cathode with an electrocatalytic surface for separation of the used dialysis fluid having urea via electrodialysis, wherein the used dialysis fluid having urea is separated into an acid stream and a basic stream, wherein at least one of (i) the basic stream of the electrodialysis unit is placed in fluid communication with the inlet of the urea decomposition unit, (ii) the acid stream from the electrodialysis unit is in fluid 

Mani teaches an electrodialysis stack 10 for separation of a fluid into an acid stream and a basic stream (see Fig. 1 and column 4, lines 51-64). 

However, there does not appear to be sufficient motivation for modifying either Michaels or Richter so as to achieve the invention of claims 1, 17, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SALIL JAIN/Examiner, Art Unit 1795